                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


     CARMEN HAMMOND, ET AL.                             CIVIL ACTION


     VERSUS


     ANTHONY BURNS, ET AL.                              NO.: 18-00803-BAJ-RLB


                               RULING AND ORDER

         Before the Court is Defendants’ Motion to Dismiss Pursuant to Rule

 12(b)(6) (Doc. 39). The motion is opposed. See (Doc. 47). For the reasons that follow,

 Defendants’ Motion (Doc. 39) is GRANTED IN PART and DENIED IN PART.

I.    BACKGROUND

         On August 28, 2017, Plaintiff Carmon Hammond’s house caught fire, which

 drove her to summon the fire department and her father, Plaintiff Ivory Hammond,

 a former firefighter who suffered from a heart condition. (Doc. 36 at ¶¶ 10–11). While

 at the scene of the fire, Ivory Hammond voiced his concern that the electrical supply

 in the house was still operational and he requested several times that firefighters

 shut it off, to no avail. (Id. at ¶¶ 13–14). One of the firefighters became “enraged”

 with Ivory Hammond and called the City of New Roads Police Department. (Id. at

 ¶15).

         Prompted by Ivory Hammond’s heavy breathing resulting from the smoke and

 stress of the situation, Carmen Hammond tried to escort her father away from the

 firefighters to calm him down. (Id. at ¶ 16). At this point, Plaintiff alleges that

                                           1
Defendant Anthony Burns, despite warnings about Ivory Hammond’s medical

condition, suddenly sprayed him in the eyes with pepper spray. (Doc. 36 at ¶ 17).

Burns proceeded to throw Ivory Hammond on the ground, then took him to the back

of a police car and drove him to the New Roads Police station without informing him

that he was being arrested. Once there, Ivory Hammond was denied medical

assistance. (Id. at ¶¶ 18–20). Carmen Hammond was also pepper sprayed, arrested,

and forced to sit in a police car for nearly two hours before being taken to jail

overnight. During this period, she was unable to check on the status of her father or

her unsupervised children. (Id. at ¶¶ 22–23).

      On August 28, 2018, Plaintiff Carmen Hammond, then the sole Plaintiff in this

case, filed her original Complaint (Doc. 1), seeking damages for unlawful arrest or

detention against all Defendants; abuse of process and malicious prosecution against

all Defendants; excessive force against unspecified Defendants; assault and battery

against the arresting officers; a Monell claim against the City of New Roads; and

intentional infliction of emotional distress claims against all Defendants. See (Doc.

1); (Doc. 32 at p. 2–3). Defendants moved to dismiss Plaintiff’s claims. See (Doc. 21).

      The Court issued an Order (Doc. 32) partially granting Defendants’ Motion to

Dismiss (Doc. 21). Specifically, the Court found that Plaintiff’s claims for unlawful

arrest as it pertained to Officers Burns and Poe (at p. 5) and the Monell claim against

the City of New Roads (Id. at 10) were adequately pled, and denied the Motion to

Dismiss (Doc. 21) with respect to those claims. The Court further dismissed Plaintiff’s

claims for abuse of process and malicious prosecution, with prejudice, and denied the



                                           2
remainder of the claims without prejudice as inadequately alleged, offering Plaintiff

14 days to amend her complaint to allege plausible claims. (Doc. 32 at p. 14).

       Plaintiff obliged and filed a First Supplemental and Amended Complaint (Doc.

36), which added her mother, Edie Hammond, and her late father, Ivory Hammond,

as Plaintiffs. Plaintiffs then filed a Second (Doc. 37) and Third Supplemental and

Amended Complaint (Doc. 49).1 The Supplemental and Amended Complaints provide

identical facts and re-allege every count from the original Complaint. In the interests

of judicial economy, the Court applies its previous judgment to all duplicative claims

and will not consider them to the extent it has already ruled.

       Defendants now move to dismiss Plaintiffs’ Supplemental and Amended

Complaints under Federal Rule of Civil Procedure 12(b)(6). Because the facts are

identical, Defendants have reasserted, adopted, and incorporated their arguments

contained in their prior Rule 12(b)(6) Motion to Dismiss (Doc. 21) and Reply (Doc. 31),

in order to avoid reiteration and duplication of arguments. (Doc. 39–1 at p. 3).2 The

instant Motion addresses the claims that the Court granted Plaintiff leave to re-

allege, which Defendants argue Plaintiffs failed to do, as well as claims brought on

behalf of the new Plaintiffs, which Defendants argue are prescribed. See (Doc. 39).




1The Third Supplemental and Amended Complaint for Damages was filed after the instant Motion
to Dismiss (Doc. 39). However, as it merely supplements the existing claims to clarify that Ivory
Hammond passed away on August 15, 2018 from heart failure, the Court does not view it as
superseding the prior Complaints.

2These arguments were that (1) Plaintiff’s federal claims were barred by qualified immunity, and (2)
Plaintiff’s state law claims were inadequately pleaded.

                                                 3
 II.   LEGAL STANDARD

            To overcome Defendants’ Rule 12(b)(6) motion, Plaintiffs must plead plausible

   claims for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir.

   2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is

   pleaded with factual content that allows the Court to reasonably infer that

   Defendants are liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d

   287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the

   well-pleaded facts of Plaintiffs’ Amended and Supplemental Complaints and views

   those facts in the light most favorable to her. See Midwest Feeders, Inc., 886 F.3d at

   513.

III.   DISCUSSION

       A.       Timeliness of Ivory Hammond’s Claims

            Plaintiff’s Supplemental and Amended Complaints add claims on behalf of

   Ivory Hammond. Defendants argue that these claims fall outside of the applicable

   statute of limitations and are therefore time-barred. (Doc. 39–1, at p. 5–6).

            Under La. Civ. Code art. 3492, which applies to delictual actions, a one-year

   prescriptive period commencing from the date of the injury or damage applies to Ivory

   Hammond’s state law assault and battery claim. Mulkey v. Century Indem. Co., 2018-

   1551 (La. App. 1 Cir. 8/7/19), 281 So. 3d 717, 721, reh'g denied (Aug. 29, 2019), writ

   denied, 2019-01534 (La. 11/25/19), 283 So. 3d 495, and writ denied, 2019-01576 (La.

   11/25/19). As 42 U.S.C. § 1983 does not provide a prescriptive period, the Court

   examines the law of the forum state for his excessive force and Monell claims, which



                                              4
are also informed by Article 3492. Bargher v. White, 928 F.3d 439, 444 (5th Cir. 2019)

(citations omitted). The First Supplemental and Amended Complaint, under which

claims on behalf of Ivory Hammond were first brought, was filed nearly two years

after the incident giving rise to this litigation.

       An otherwise untimely amendment will be viewed as timely if the Court finds

that it relates back to the original Complaint under Rule 15. Rule 15(c)(1)(C) covers

changes to defendants but does not specifically address added plaintiffs. However,

the Advisory Committees’ Notes to the Rule instruct that the approach taken towards

change of defendants extends by analogy to plaintiffs. Nobre on behalf of K.M.C. v.

Louisiana Dep't of Pub. Safety, 935 F.3d 437, 441 (5th Cir. 2019).

   Rule 15(c)(1) provides that an amendment relates back when (A) the law that

provides the applicable statute of limitations allows relation back; (B) the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set

out—or attempted to be set out—in the original pleading; or (C) the amendment

changes the party or the naming of the party against whom a claim is asserted, if

Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for serving

the summons and complaint, the party to be brought in by amendment: (i) received

such notice of the action that it will not be prejudiced in defending on the merits; and

(ii) knew or should have known that the action would have been brought against it,

but for a mistake concerning the proper party's identity. FED. R. CIV. P. 15(c)(1).

       Louisiana law, which provides the relevant prescriptive period for Ivory

Hammond’s claims, permits relation back. Nobre, 935 F.3d at 441. In Girior v. South



                                             5
Louisiana Medical Center, the Louisiana Supreme Court held that amended claims

on behalf of a new plaintiff relate back when: (1) the claims arose out of the same

conduct, transaction, or occurrence set forth in the original petition; (2) the defendant

either knew or should have known of the existence and involvement of the new

plaintiffs; (3) the new and old plaintiffs were sufficiently related so that the added or

substituted parties were not wholly unrelated; and (4) the defendant was not

prejudiced in preparing and conducting its defense. Giroir v. S. Louisiana Med. Ctr.,

Div. of Hosps., 475 So. 2d 1040, 1044–45 (La. 1985).

      The Court finds that these elements are sufficiently satisfied with respect to

Ivory Hammond’s claims. These claims arose out of the same incident as the original

Complaint, so much so that the facts in the First Amended Complaint that serve as

the basis for Ivory Hammond’s claims are identical to those in the original Complaint.

These facts also reveal a sufficiently close relationship between Carmen and Ivory in

this action. Consequently, Defendants should have known of Ivory Hammond’s

involvement, particularly since he was referenced many times in the original

Complaint, even if no claim was initially brought at that time by or for him. Lastly,

Defendants have not indicated that their capacity to defend the suit would be

prejudiced by adding claims asserted on behalf of Ivory Hammond.

      The same does not hold true for Edie Hammond to the extent that she

independently seeks damages in her individual capacity. Edie Hammond was not

mentioned anywhere in the original Complaint, and her relationship as Ivory

Hammond’s wife does not implicate her in the relevant conduct. Plaintiffs have not



                                           6
alleged that Defendants at any time knew Ivory Hammond was married at all, much

less that his wife played any role in the conduct that gave rise to this litigation.

   B.       Federal Claims

        1. Supervisor Liability

        The Court granted leave to amend Plaintiff’s supervisor liability claims under

§ 1983. (Doc. 32, at p. 7). Plaintiff has amended the claim to allege that Defendants

City of New Roads, Kevin McDonald, and Robert Myer are “liable for the hiring,

training, and disciplining of officers Burns and Poe…regarding the excessive use of

force and the assault and battery of Ivory…and Carmen Hammond.” (Doc. 37 at ¶

69); (Doc. 36 at ¶ 32). A supervisor liability claim requires Plaintiffs to “show that the

supervisor acted, or failed to act, with deliberate indifference to violations of others’

constitutional rights committed by their subordinates.” Peña v. City of Rio Grande

City, 879 F.3d 613, 620 (5th Cir. 2018). Plaintiffs’ amended claims simply allege that

Defendants were responsible for policymaking and have failed to add anything to

plausibly allege that Defendants acted with deliberate indifference. Thus, Plaintiffs’

supervisor liability claims must fail.

        2. Excessive Force

        Next, the Court addresses Plaintiff Carmen Hammond’s re-alleged and Ivory

Hammond’s newly alleged claims for excessive force under 42 U.S.C. § 1983 and the

Fourteenth Amendment against Defendants Poe and Burns. Plaintiff Carmen

Hammond alleges that she and her father were both pepper sprayed despite posing

no threat and not interfering with either officer while she attempted to tend to her



                                            7
father. (Doc. 37, at ¶ 52c). Further, Plaintiffs allege that Ivory Hammond was

physically and verbally harassed and battered before Carmen Hammond intervened.

(Id., at ¶ 52c).

       Excessive force claims brought under § 1983 are fact-specific, requiring proof

of “(1) an injury that (2) resulted directly and only from the use of force that was

excessive to the need and that (3) the force used was objectively unreasonable.”

Johnson v. Thibodaux City, 887 F.3d 726, 731 (5th Cir. 2018) (citation omitted). The

alleged injury “must be more than de minimis.” Tarver v. City of Edna, 410 F.3d 745,

752 (5th Cir. 2005) (citation omitted).

       In opposition, Defendants argue that the use of pepper spray here does not

amount to constitutionally excessive force. (Doc. 39–1, at p. 4). Defendants cite

numerous cases from other jurisdictions where courts found that the use of pepper

spray against dangerous defendants did not constitute excessive force. (Id.). However,

this does not mean that pepper spray can never form the basis of an excessive force

claim. See Golden v. Austin Cty. Sheriff's Dep't, No. CIV A. H-09-817, 2010 WL

3909476, at *6 (S.D. Tex. Sept. 30, 2010) (finding that if no resistance was offered, or

if resistance was quickly ceased, using or continuing to use pepper spray was

excessive).

       Plaintiffs adequately allege excessive force claims for purposes of a Rule

12(b)(6) analysis. The facts alleged in the Second Supplemental and Amended

Complaint, which the Court accepts as true at this stage, provide that Plaintiff

Carmen Hammond was pepper sprayed for trying to aid her ill father who had been



                                           8
physically battered by Poe and Burns. (Doc. 37, at ¶ 52c) They further allege that Poe

and Burns ignored warnings about Ivory Hammond’s condition and battered and

pepper sprayed him. (Doc. 37, at ¶ 52c). At the Rule 12(b)(6) stage, these facts are

sufficient to state a claim that the force used, in proportion to the need, was

unreasonable.

      3. Monell

      Plaintiffs re-allege the Monell claim against Defendant City of New Roads,

which the Court previously found to have been adequately alleged by Carmen

Hammond, on behalf of all Plaintiffs. As Edie Hammond’s individual claims do not

relate back, the Court does not consider whether her Monell claim is adequately

allege. Further, Plaintiffs have not alleged any constitutional rights of which Edie

Hammond was deprived. However, the claim is adequately pleaded on behalf of Ivory

Hammond, as it is identical to the Monell claim alleged by Carmen Hammond, which

the Court ruled on in its previous Order (Doc. 32).

C.     State Claims

      1. Assault and Battery

      Plaintiff Carmen Hammond re-alleges her claims for assault and battery under

La. C.C. art. 2315, et seq. against Defendants Burns and Poe (Doc. 36 at ¶¶ 53–56)

and brings the same on behalf of her father. (Doc. 37 at ¶¶ 54a–54f). The Court

previously dismissed Plaintiff’s claims as conclusory, but the Second Supplemental

and Amended Complaint adds specific allegations. The facts alleged in support are

similar to those for the excessive force claim—that Poe and Burns verbally and



                                          9
physically battered and harassed her father, then pepper sprayed Carmen and Ivory

Hammond when Carmen tried to assist her father. (Id.).

      Under Louisiana law, battery is a “harmful or offensive contact with a person

resulting from an act intended to cause that contact,” and does not require that any

actual damage be intended. Lawson v. Straus, 95-1537 (La. App. 4 Cir. 3/14/96), 673

So. 2d 223, 226, writ denied, 96-1709 (La. 9/3/96), 678 So. 2d 556 (citing Caudle v.

Betts, 512 So.2d 389, 391 (La.1987)). Assault “is, speaking generally, threat of

battery.” (Id.). Plaintiffs adequately allege a prima facie claim for assault and battery.

Nothing in the pleadings indicates that Poe and Burns unintentionally sprayed

Plaintiffs or unintentionally battered Ivory Hammond, and both actions qualify as

either harmful or offensive contact.

      2. Intentional Infliction of Emotional Distress

      As permitted by the Court’s prior Order, Plaintiff Carmen Hammond has re-

alleged her claim for intentional infliction of emotional distress. To support the claim,

Plaintiff alleges that Officer Poe dragged her away from her ailing father after pepper

spraying him, forced her to sit in a police unit without access to information about

her father’s well-being or the ability to contact her children. (Doc. 37, at ¶ 68b).

Plaintiff further alleges that the charges resulting from her arrest, while dismissed,

severely affected her career as a registered nurse, rendering her unable to secure

employment. (Id. at ¶ 68c).

      Under Louisiana law, the tort of intentional infliction of emotional distress

requires Plaintiff to prove that: (1) Defendants’ conduct was extreme and outrageous;



                                           10
(2) the emotional distress suffered by Plaintiff was severe; and (3) Defendants desired

to inflict severe emotional distress or knew that severe emotional distress would be

certain or substantially certain to result from their conduct. Johnson v. English,

34,322 (La. App. 2 Cir. 12/20/00), 779 So. 2d 876, 881, citing White v. Monsanto, 585

So.2d 1205 (La.1991); Guilbeaux v. Times of Acadiana, Inc., 94–1270 (La.App. 3d

Cir.8/9/95), 661 So.2d 1027, writ denied 95–2942 (La.3/29/96), 670 So.2d 1238.

Extreme and outrageous conduct is conduct “so atrocious as to pass the boundaries of

decency and to be utterly intolerable to civilized society.” (Id.). Additionally, the

conduct must be intended to cause severe emotional distress, rather than some lesser

degree of fright, humiliation, embarrassment, worry or the like. (Id.).

      Plaintiff has failed to meet this high bar. The arrest as described, though

certainly upsetting to Plaintiff, did not pass the boundaries of decency, nor was it

utterly intolerable to civilized society. Additionally, Plaintiff does not allege that

Officer Poe intended to inflict severe emotional distress, or that it was a substantially

certain result of his conduct. Lastly, any difficulties Plaintiff suffered in her career

as a result of her arrest do not constitute emotional harm. Norton v. Houston Indus.

Inc., 106 F. App'x 209, 212 (5th Cir. 2004) (finding that emotional harm caused by

plaintiff’s loss of her job did not meet the high threshold required for an intentional

infliction of emotional distress claim).




                                           11
IV.   CONCLUSION

        Accordingly,

        IT IS ORDERED that Defendants’ Motion (Doc. 39) is GRANTED IN

  PART, as follows: Plaintiffs’ § 1983 supervisor liability claims against Defendants

  Kevin McDonald, the City of New Roads, and Robert Myer are DISMISSED WITH

  PREJUDICE; all of Plaintiffs’ claims against Defendant Robert Myer are

  DISMISSED WITH PREJUDICE; Plaintiff Edie Hammond’s individual claims are

  DISMISSED WITH PREJUDICE; Plaintiff Carmen Hammond’s claims for

  intentional infliction of emotional distress are DISMISSED WITH PREJUDICE;

  and Counts Two and Three are DISMISSED AS MOOT, having already been

  dismissed with prejudice in a prior Ruling (Doc. 21). The Motion (Doc. 39) is

  otherwise DENIED.




                               Baton Rouge, Louisiana, this 24th day of March, 2020.



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          12
